Case 1:17-cv-01047-ESH Document 63-5 Filed 05/06/19 Page 1 of 12




                EXHIBIT C
          Case 1:17-cv-01047-ESH Document 63-5 Filed 05/06/19 Page 2 of 12



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


DEMOCRACY PARTNERS, LLC,                                       CASE NO.: 1:17-CV-1047-ESH
et al.,

          Plaintiffs,
v.

PROJECT VERITAS ACTION FUND,
et al.,

      Defendants.
_____________________________/

                             DECLARATION OF STEPHEN KLEIN
                                 AND INDEX OF EXHIBITS

          I, Stephen Klein, do herein depose and state as follows:

          1.      I am over the age of eighteen and am competent to testify to the matters set forth

herein.

          2.      I am counsel for Project Veritas Action Fund, Project Veritas, James O’Keefe and

Allison Maass in the above-captioned litigation.

          3.      I make this declaration based on my personal knowledge.

          4.      Exhibit 1, to be filed contemporaneously with this declaration, is a true and

accurate copy of Project Veritas Action: Democracy Partners Investigation, YOUTUBE,

https://www.youtube.com/playlist?list=PLXvy1DRoSfZlzszVv2sw3-IUPL6YlER6_                 (all   four

parts - “Video I”, “Video II”, “Video III”, and “Video IV”, respectively).1

          5.      Attached hereto as Exhibit 2 is a true and accurate copy of excerpts from the

transcript of the deposition of Robert Creamer, dated July 31, 2018.



1   Exhibits 1, 3, 10, 24, and 30 are all multimedia exhibits that are included on the same DVD.
        Case 1:17-cv-01047-ESH Document 63-5 Filed 05/06/19 Page 3 of 12



       6.      Exhibit 3, to be filed contemporaneously with this declaration, is a true and

accurate copy of raw video of Christian Hartsock’s first recorded meeting with Scott Foval in

April, 2016, produced by the Project Veritas Parties as PVA00013717– PVA00013719. The

confidentiality of these productions is hereby de-designated by the Project Veritas Parties.

       7.      Attached hereto as Exhibit 4 is a true and accurate copy of an e-mail from Robert

Creamer to Lindsey Reynolds, dated October 27, 2016, cancelling Mobilize, Inc.’s contract with

the Democratic National Committee, produced by the Plaintiffs as DP_0005044.

       8.      Attached hereto as Exhibit 5 is a true and accurate copy of excerpts from the

transcript of the Rule 30(b)(6) deposition of Americans United for Change (“AUFC”), dated

December 18, 2018. All excerpts previously designated “Highly Confidential” were de-designated

by default on or about February 3, 2019.

       9.      Attached hereto as Exhibit 6 is a true and accurate copy of excerpts from the

transcript of the Rule 30(b)(6) deposition of American Federation of State, County and Municipal

Employees (“AFSCME”), dated November 27, 2018. All excerpts previously designated “Highly

Confidential” were de-designated by default on or about February 2, 2019.

       10.     Attached hereto as Exhibit 7 is a true and accurate copy of a November 9, 2016 e-

mail thread between Hrant Jamgochian (Dialysis Patient Citizens) and Robert Creamer cancelling

a meeting scheduled for November 10, 2016, produced by Dialysis Patient Citizens as

DPC000077.

       11.     Attached hereto as Exhibit 8 is a true and accurate copy of the Political Consulting

Agreement between Scott Foval and Strategic Consulting Group, dated June 17, 2016, produced

by Plaintiffs as DP_0009294–DP_0009306.
        Case 1:17-cv-01047-ESH Document 63-5 Filed 05/06/19 Page 4 of 12



        12.    Attached hereto as Exhibit 9 is a true and accurate copy of excerpts from the

transcript of the deposition of Christian Hartsock, dated August 9, 2018. All excerpts here

previously designated “Highly Confidential” were de-designated by the Project Veritas Parties on

September 13, 2018.

        13.    Exhibit 10, to be filed contemporaneously with this declaration, is a true and

accurate copy of the raw video of a phone call with Scott Foval, produced by the Project Veritas

Parties as PVA00013972. The confidentiality of this production is hereby de-designated by the

Project Veritas Parties.

        14.    Attached hereto as Exhibit 11 is a true and accurate copy of excerpts of the

Plaintiffs Responses to the Project Veritas Parties’ First Set of Interrogatories.

        15.    Attached hereto as Exhibit 12 is a true and accurate copy of the Consulting

Agreement between Strategic Consulting Group / Democracy Partners and AFSCME, dated March

29, 2016, produced by the Plaintiffs as DP_0000050–DP_0000055.

        16.    Attached hereto as Exhibit 13 is a true and accurate copy of a June 1, 2017 e-mail

thread between Scott Frey and Bill Lurye of AFSCME, produced by AFSCME as

AFSCME_00000069. The “Confidential” designation was de-designated by AFSCME on May 3,

2019.

        17.    Attached hereto as Exhibit 14 is a true and accurate copy of an invoice from

Strategic Consulting Group to Americans United for Change, dated October 3, 2016, produced by

the Plaintiffs as DP_0000190.

        18.    Attached hereto as Exhibit 15 is a true and accurate copy of excerpts from the

transcript of the Rule 30(b)(6) deposition of Dialysis Patient Citizens, dated February 22, 2019.
       Case 1:17-cv-01047-ESH Document 63-5 Filed 05/06/19 Page 5 of 12



       19.     Attached hereto as Exhibit 16 is a true and accurate copy of an e-mail from Robert

Creamer to Hrant Jamgochian (Dialysis Patient Citizens), dated November 9, 2016, produced by

Dialysis Patient Citizens as DPC000078.

       20.     Attached hereto as Exhibit 17 is a true and accurate copy of excerpts from the

transcript of the deposition of James O’Keefe, dated February 12, 2019. All excerpts here

previously designated “Highly Confidential” were de-designated by the Project Veritas Parties on

March 21, 2019.

       21.     Attached hereto as Exhibit 18 is a true and accurate copy of an email from Christian

Hartsock to other PVA staff regarding research into Democracy Partners, dated July 28, 2016, and

excerpts from its attachment with references in emails released by Wikileaks to the call-in number

and passcode for bracketing calls. These were produced by the Project Veritas Parties as

PVA00000906 and PVA00000916–PVA00000920. The confidentiality of these productions is

hereby de-designated by the Project Veritas Parties.

       22.     Attached hereto as Exhibit 19 is a true and accurate copy of an e-mail from Scott

Foval to Robert Creamer and Mike Lux regarding “Charles Roth”, dated June 16, 2016, produced

by the Plaintiffs as DP_0001065.

       23.     Attached hereto as Exhibit 20 is a true and accurate copy of an e-mail from Scott

Foval to Robert Creamer and “Charles Roth” scheduling a phone call, dated June 24, 2016,

produced by the Project Veritas Parties as PVA00000071.

       24.     Attached hereto as Exhibit 21 is a true and accurate copy of an e-mail from Scott

Foval to Robert Creamer and “Charles Roth” scheduling a meeting, dated July 14, 2016, produced

by the Project Veritas Parties as PVA00000070.
       Case 1:17-cv-01047-ESH Document 63-5 Filed 05/06/19 Page 6 of 12



       25.     Attached hereto as Exhibit 22 is a true and accurate copy of an e-mail thread

between Brad Woodhouse (AUFC), Robert Creamer, Emili Jack (AUFC), and Caroline Ciccone

(AUFC) regarding “Charles Roth”, dated August 18, 2016, produced by the Plaintiffs as

DP_0001007.

       26.     Attached hereto as Exhibit 23 is a true and accurate copy of an e-mail thread

between “Charles Roth” and Robert Creamer discussing “Angela Brandt”, dated July 15, 2016,

produced by the Project Veritas Parties as PVA00000092.

       27.     Exhibit 24, to be filed contemporaneously with this declaration, is a true and

accurate copy of audio of Allison Maass’s first phone call (as “Angela Brandt”) with Robert

Creamer regarding an internship, produced by the Project Veritas Parties as PVA00013183.

       28.     Attached hereto as Exhibit 25 is a true and accurate copy of excerpts of the Project

Veritas Parties’ Requests for Admission Directed to Democracy Partners and excerpts of the

Plaintiff’s Answers to those Requests for Admission.

       29.     Attached hereto as Exhibit 26 is a true and accurate copy of excerpts from the

transcript of the deposition of Lauren Windsor, dated July 18, 2018.

       30.     Attached hereto as Exhibit 27 is a true and accurate copy of an e-mail thread

between Lauren Windsor and Robert Creamer regarding a résumé for “Angela Brandt”, dated

September 22, 2016, produced by the Plaintiffs as DP_0000601.

       31.     Attached hereto as Exhibit 28 is a true and accurate copy of an e-mail from Lauren

Windsor to “Angela Brandt” requesting her résumé, dated September 22, 2016, produced by the

Plaintiffs as DP_0000632.
          Case 1:17-cv-01047-ESH Document 63-5 Filed 05/06/19 Page 7 of 12



         32.     Attached hereto as Exhibit 29 is a true and accurate copy of an e-mail from “Angela

Brandt” to Lauren Windsor and résumé attachment, dated September 23, 2016, produced by the

Project Veritas Parties as PVA00006716–PVA00006717.

         33.     Exhibit 30, to be filed contemporaneously with this declaration, is a true and

accurate copy of a presentation by Lauren Windsor to the Democratic Socialists of America, dated

September 27, 2018, produced by the Democratic Socialists of America without a Bates Number.

         34.     Exhibit 31, to be filed contemporaneously with this declaration, is a true and

accurate copy of two raw video files from Allison Maas’s first day at Democracy Partners, dated

September 21, 2016, produced by the Project Veritas Parties as PVA00013195 and

PVA00013211.2

         35.     Attached hereto as Exhibit 32 is a true and accurate copy of excerpts from the

transcript of the Rule 30(b)(6) deposition of Democracy Partners, dated March 14, 2018.

         36.     Attached hereto as Exhibit 33 is a true and accurate copy of excerpts of Plaintiff’s

Answers to James O’Keefe’s interrogatories, dated January 18, 2019.

         37.     Attached hereto as Exhibit 34 is a true and accurate copy of an invoice from

Mobilize, Inc., NA, “A Member of Democracy Partners,” to the Democratic National Committee,

dated October 20, 2016, produced by the Plaintiffs as DP_0000059.

         38.     Attached hereto as Exhibit 35 is a true and accurate copy of an e-mail thread

between Jeremy Funk (AUFC) and Robert Creamer discussing press release from American

Family Voices, dated March 13, 2015, produced by AUFC as BW0002818–BW0002821.

         39.     Attached hereto as Exhibit 36 is a true and accurate depiction of the door of Suite

250 on September 21, 2016, captured from Exhibit 31, PVA00013195 at 8:44.



2   Exhibits 31, 40, 48 and 49 are all multimedia exhibits that are included on the same DVD.
       Case 1:17-cv-01047-ESH Document 63-5 Filed 05/06/19 Page 8 of 12



       40.    Attached hereto as Exhibit 37 is a true and accurate copy of an e-mail thread

discussing AUFC’s sublease of 1250 Eye St NW Ste. 250, dated October 7, 2011, produced by

AUFC as BW0002516–BW0002518.

       41.    Attached hereto as Exhibit 38 is a true and accurate copy of an e-mail from

Shannon Williams (AUFC) to Robert Creamer and Lauren Windsor discussing AUFC removing

its furniture from 1250 Eye St. NW, Ste. 250, dated January 3, 2017, produced by AUFC as

BW0003399.

       42.    Attached hereto as Exhibit 39 is a true and accurate copy of an e-mail from

Shannon Williams (AUFC) to Jillian Rucker, Robert Creamer and Brad Woodhouse regarding the

sublease of 1250 Eye St. NW, Ste. 250, dated February 12, 2015, produced by AUFC as

BW0002961.

       43.    Exhibit 40, to be filed contemporaneously with this declaration, is a true and

accurate copy of a Spreadsheet detailing AUFC’s sublet of 1250 Eye St. NW St. 250 in February,

2015, produced by AUFC as BW0002962.

       44.    Attached hereto as Exhibit 41 is a true and accurate copy of an invoice from AUFC

to Democracy Partners for “Office Space for Patrick Pannett”, dated October 5, 2015, produced

by AUFC as BW0002306.

       45.    Attached hereto as Exhibit 42 is a true and accurate copy of an e-mail thread

between Linda Saucedo (Strategic Consulting Group) and Shannon Williams (AUFC) discussing

rent for individual offices at 1250 Eye St. NW Ste. 250, dated June 3-4, 2015, produced by the

Plaintiffs as DP_0000193.

       46.    Attached hereto as Exhibit 43 is a true and accurate copy of an invoice from AUFC

to Strategic Consulting Group, dated February 13, 2015, produced by AUFC as BW0002384.
        Case 1:17-cv-01047-ESH Document 63-5 Filed 05/06/19 Page 9 of 12



       47.     Attached hereto as Exhibit 44 is a true and accurate copy of an invoice from AUFC

to Strategic Consulting Group, dated February 14, 2017, produced by AUFC as BW0002225.

       48.     Attached hereto as Exhibit 45 is a true and accurate copy of excerpts of the

Plaintiffs’ Answers to Second Request for Production of Documents, dated September 24, 2018.

       49.     Attached hereto as Exhibit 46 is a true and accurate copy of an e-mail thread

between Lupe Lopez, Shannon Williams (AUFC), Jillian Rucker and Robert Creamer discussing

sublease of 1250 Eye St. NW Ste. 250, dated March 18-20, 2015, produced by AUFC as

BW0001929– BW0001931.

       50.     Attached hereto as Exhibit 47 is a true and accurate copy of excerpts from a

stipulation entered between the Parties and entered on the Docket at #62.

       51.     Exhibit 48, to be filed contemporaneously with this declaration, is a true and

accurate copy of raw video taken by Allison Maas at Democracy Partners, produced by the Veritas

Parties as PVA00013283. The confidentiality of this production is hereby de-designated by the

Project Veritas Parties.

       52.     Exhibit 49, to be filed contemporaneously with this declaration, is a true and

accurate copy of raw video taken by Allison Maas at Democracy Partners, produced by the Veritas

Parties as PVA00013386. The confidentiality of this production is hereby de-designated by the

Project Veritas Parties.

       53.     Attached hereto as Exhibit 50 is a true and accurate copy of excerpts from the

transcript of the deposition of Allison Maass, dated August 10, 2018. All excerpts here previously

designated “Highly Confidential” were de-designated by the Project Veritas Parties on September

20, 2018.
       Case 1:17-cv-01047-ESH Document 63-5 Filed 05/06/19 Page 10 of 12



       54.     Attached hereto as Exhibit 51 is a true and accurate copy of an e-mail thread

between Mike Lux and various parties discussing the “Angela Brandt” internship, dated October

14, 2016, produced by the Plaintiffs as DP_0005258–DP_0005260. The “Confidential”

designation was de-designated by the Plaintiffs on May 2, 2019.

       55.     Attached hereto as Exhibit 52 is a true and accurate copy of an e-mail from Robert

Creamer to Jenna Price (DNC), Eric Walker (DNC) and “Angela Brandt” announcing her as a new

intern at Democracy Partners, dated September 28, 2016, produced by the Plaintiffs as

DP_0004322.

       56.     Attached hereto as Exhibit 53 is a true and accurate copy of excerpts of the Political

Consulting Agreement between “Mobilize / Democracy Partners” and the DNC Services

Corporation, dated June 8, 2016, produced by the Plaintiffs as DP_000148–DP_000159.

       57.     Attached hereto as Exhibit 54 is a true and accurate copy of an e-mail thread

between “Angela Brandt” and Robert Creamer indicating she had inventoried political signs, dated

September 22, 2016, produced by the Plaintiffs as DP_0001303.

       58.     Attached hereto as Exhibit 55 is a true and accurate copy of an e-mail from Robert

Creamer to “Angela Brandt” with a call-in number and passcode, dated September 22, 2016,

produced by the Project Veritas Parties as PVA00006541.

       59.     Attached hereto as Exhibit 56 is a true and accurate copy of an e-mail thread

between Mike Lux, Robert Creamer, Aaron Black and Lauren Windsor discussing the information

about Democracy Partners in the Wikileaks e-mail release, dated July 23, 2016, produced by the

Plaintiffs as DP_0005318. The “Confidential” designation was de-designated by the Plaintiffs on

May 2, 2019.
       Case 1:17-cv-01047-ESH Document 63-5 Filed 05/06/19 Page 11 of 12



       60.    Attached hereto as Exhibit 57 is a true and accurate copy of a forwarded e-mail

thread between Wyatt Closs, Lauren Windsor, Robert Creamer, Patrick Pannett and “Angela

Brandt” discussing the delivery of an envelope, dated October 6, 2016, produced by the Plaintiffs

as DP_0000541–DP_0000542.

       61.    Attached hereto as Exhibit 58 is a true and accurate copy of an e-mail thread

between Lauren Windsor and “Angela Brandt” discussing the setup of the office phone system

and attachment for phone labels, dated September 21, 2016, produced by the Plaintiffs as

DP_0000536–DP_0000537.

       62.    Attached hereto as Exhibit 59 is a true and accurate copy of a forwarded e-mail

thread between “Angela Brandt” and Lauren Windsor with completed research about Myron Ebell,

dated October 5, 2016, produced by the Plaintiffs as DP_0000530–DP_0000534.

       63.    Attached hereto as Exhibit 60 is a true and accurate copy of an e-mail thread

between Lauren Windsor and Andrea Haverdink discussing use of Myron Ebell quotes provided

by “Angela Brandt”, dated October 12-26, 2016, produced by the Plaintiffs as DP_0000526–

DP_0000528.

       64.    Attached hereto as Exhibit 61 is a true and accurate copy of an e-mail thread

between Lauren Windsor and Wyatt Closs confirming “Angela Brandt” delivered an envelope as

assigned, dated October 14-15, 2016, produced by the Plaintiffs as DP_0000580.

       65.    Attached hereto as Exhibit 62 is a true and accurate copy of an e-mail thread

between Mike Lux and various parties discussing the “Angela Brandt” internship, dated October

14-15, 2016, produced by the Plaintiffs as DP_0005264– DP_0005271. The “Confidential”

designation was de-designated by the Plaintiffs on May 2, 2019.
       Case 1:17-cv-01047-ESH Document 63-5 Filed 05/06/19 Page 12 of 12



       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

Executed on May     , 2019
                                                    Stephen R. Klein
                                                    Bar No. 177056
                                                    STATECRAFT PLLC
                                                    1629 K Street NW, Suite 300
                                                    Washington, DC 20006
                                                    Telephone: (202) 804-6676
                                                    steve@statecraftlaw.com


                                CERTIFICATE OF SERVICE

       I CERTIFY that on May 6, 2019, I served the foregoing through the Court’s electronic

filing system which served a copy on all counsel of record.

                                                    /s/ Paul A. Calli
                                                    Paul A. Calli, Esq.


       I CERTIFY that copies of exhibits that could not be filed electronically will be served by

hand delivery on opposing counsel at the following address:

       Joseph Sandler
       Dara Lindenbaum
       SANDLER REIFF LAMB ROSENSTEIN & BIRKENSTOCK, P.C.
       1090 Vermont Ave., N.W. Suite 750
       Washington, D.C. 20005



                                                    Stephen R. Klein
